                UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

IN RE:

Terrill Dayquinne Ford                               Case No.: 18- 50508
aka Terrill D. Ford                                  Chapter: 7
             Debtor,                                 Judge: Maria L. Oxholm
_________________________________/

  ORDER TERMINATING THE AUTOMATIC STAY FOR THE REAL
   PROPERTY LOCATED AT 15563 TIMBERS EDGE DR., CLINTON
     TOWNSHIP, MI 48035 AND WAIVING THE PROVISIONS OF
                  FED.R.BANKR.P.4001(a)(3)

      This matter came to be considered on the Motion for Termination from Stay
(the “Motion”) filed by Quicken Loans Inc. (“Movant”). Movant has alleged that
good cause exists for granting the Motion and that Debtor, the Chapter 7 Trustee,
and all other necessary parties were served with the Motion and with notice and
opportunity to object to the Motion. No party filed a response or otherwise
appeared in opposition to the Motion.
      Based on this, it appears appropriate to grant the relief requested.
NOW THEREFORE;
      IT IS HEREBY ORDERED that the Motion is granted and the automatic
stay imposed by 11 U.S.C. § 362 is terminated with respect to the Movant.
      IT IS FURTHER ORDERED that the automatic stay imposed by 11
U.S.C. § 362 is terminated with respect to the enforcement of the lien as it relates
to the property located at 15563 Timbers Edge Dr., Clinton Township, MI 48035.
      IT IS FURTHER ORDERED that the provisions of Fed.R.Bankr.P.
4001(a)(3) are waived and shall be effective immediately upon entry of this order.




  18-50508-mlo    Doc 28   Filed 02/26/19   Entered 02/26/19 11:16:03   Page 1 of 2
      IT IS FURTHER ORDERED that this order shall remain in effect,
notwithstanding the conversion of this bankruptcy case to a case under any other
Chapter of Title 11 of the United States Bankruptcy Code.
      IT IS FURTHER ORDERED that at Movant’s sole discretion and in order
to avoid foreclosure of said property, Movant may offer and provide Debtor with
information regarding a potential Forbearance Agreement, Loan Modification,
Refinance Agreement or other Loan Workout/Loss Mitigation options and the
parties may enter into any such agreement with Debtor to the extent permitted by
the law. Movant may also continue to protect its lien pursuant to the terms of
security instrument, to the extent allowed by law. Movant may not enforce or
threaten any personal liability against Debtor if Debtor’s personal liability is
discharged in this bankruptcy case or while the case remains pending.
Signed on February 26, 2019




  18-50508-mlo    Doc 28      Filed 02/26/19   Entered 02/26/19 11:16:03   Page 2 of 2
